Case 9:14-cv-81102-JIC Document 208 Entered on FLSD Docket 01/28/2019 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 14-81102-CIV-COHN/SELTZER

  ADOBE SYSTEMS INCORPORATED,
  a Delaware Corporation,

         Plaintiff,
  v.

  BEA’S HIVE LLC, a Florida
  Limited Liability Company;
  FULFILLMENT SOLUTION
  SERVICES, LLC, a Florida Limited
  Liability Company; NEW EPIC MEDIA
  LLC, a Florida Limited Liability Company,
  SELACORP, LTD., a Nevada Corporation;
  SUPREME GROWERS LLC, a Florida
  Limited Liability Company; VEGALAB
  LLC, a Delaware limited Liability Company;
  STEVEN BLACKBURN, and individual,
  DAVID SELAKOVIC, an individual, and
  DOES 1-19, inclusive,

        Defendants.
  _________________________________________/

         UNOPPOSED MOTION AND AFFIDAVIT REQUESTING PROCEEDINGS
                SUPPLEMENTARY AND DEBTOR EXAMINATION
         Plaintiff /Judgment Creditor ADOBE SYSTEMS INCORPORATED (“Creditor Adobe”),
  through its counsel of record, hereby respectfully requests initiation of proceedings supplementary

  to execution on final judgment pursuant to Federal Rules of Civil Procedure 69(a)(2) and Section

  56.29(1), Florida Statutes (2018), against Defendants/Judgment Debtors DAVID SELAKOVIC

  (“Debtor Selakovic”) and SELACORP, LTD. (“Debtor Selacorp”) (collectively “Judgment

  Debtors”). Federal Rules of Civil Procedure 69(a)(2) mandates that “[i]n aid of the judgment or

  execution, the judgment creditor or a successor in interest whose interest appears of record may

  obtain discovery from any person – including the judgment debtor – as provided in these rules or
  by the procedure of the state where the court is located.” Section 56.29(1), Florida Statutes (2018),




                                                   1
Case 9:14-cv-81102-JIC Document 208 Entered on FLSD Docket 01/28/2019 Page 2 of 5




  states “[w]hen any judgment creditor holds an unsatisfied judgment . . ., the judgment creditor may

  file a motion and an affidavit so stating, identifying, if applicable, the issuing court, the case

  number, and the unsatisfied amount of the judgment or judgment lien, including accrued costs and

  interests, and stating that the execution is valid and outstanding, and thereupon the judgment

  creditor is entitled to these proceedings supplementary to execution.” Accordingly, Creditor

  Adobe attests to the following in support of this instant Motion.

         On December 10, 2018, for the matter titled Adobe Systems Incorporated v. Bea’s Hive,

  LLC, et al., Case No. 9:14-cv-81102-JIC, in United States Southern District of Florida, the

  Honorable James I. Cohn entered a Consent Final Judgment (ECF #207) against Judgment Debtors

  for the amount of One Million Eight Hundred Thousand Dollars ($1,800,000.00), jointly and

  severally, on Creditor Adobe’s First Amended Complaint for Damages asserting claims of

  trademark infringement arising under 15 U.S.C. § 1114; trademark infringement arising under 15

  U.S.C. § 1125(a); dilution and tarnishment arising under 15 U.S.C. § 1125(c); contributory

  trademark infringement arising under 15 U.S.C. §§ 1114, 1125(a) and common law; copyright

  infringement under 17 U.S.C. § 501(a); contributory copyright infringement under 17 U.S.C. §

  501(a) and common law; trademark infringement under Florida common law; unfair competition

  under Florida common law; and deceptive and unfair trade practices under Fla. Stat. § 501.204(1).

  See Declaration of Christopher Q. Pham (“Pham Decl.”), ¶1.
         The valid Consent Final Judgment against Judgment Debtors was pursuant to the parties’

  stipulation for entry of a consent final judgment against Judgment Debtors (ECF #206, 206-1, 206-

  2) where the parties “hereby stipulate and agree to entry of the [Proposed] Consent Final Judgment

  against Defendants in the form and content as set forth in the form filed concurrently herewith,”

  which is the entered Consent Final Judgment (ECF #207). Pursuant to the Consent Final

  Judgment, Judgment Debtors are liable for a judgment amount of $1,800,000.00, of which to date

  has not been satisfied and remains outstanding. Creditor Adobe reserves the right to recover all

  accrued costs and interests pursuant to its efforts towards satisfaction of the Consent Final
  Judgment. Accordingly, Creditor Adobe is entitled to the requested proceedings supplementary.



                                                   2
Case 9:14-cv-81102-JIC Document 208 Entered on FLSD Docket 01/28/2019 Page 3 of 5




  Pham Decl., ¶¶2-3.

         Creditor Adobe requests expedited discovery in proceedings supplementary and an order

  for a debtor’s examination of Judgment Debtors pursuant to Section 56.30, Florida Statutes (2018),

  which states in relevant part “[i]n addition to any other discovery permitted under the rules of civil

  procedure, on the judgment creditor’s motion the court shall require the judgment debtor to appear

  before it or a general or special magistrate at a time and place specified by the order in the county

  of the judgment debtor’s residence or principal place of business to be examined concerning

  property subject to execution.” Judgment Debtors and their counsel have assented to attend a

  debtor’s examination. Pham Decl., ¶4. Therefore, Creditor Adobe requests an order requiring

  Judgment Debtors to appear before Magistrate Judge Barry S. Seltzer for a debtor’s examination

  pursuant to Magistrate Judge Rule 1(i)(12), according to the Court’s earliest availability.

         Furthermore and as set forth in the Consent Final Judgment, “[Judgment Debtors] shall

  cooperate in the execution and recognition of this Final Judgment as well as any collection and

  levying process, which would include. . . a debtor examination of Defendants with the production

  of financial documents at the U.S. Court.” Accordingly, Creditor Adobe requests that the Court

  order Judgment Debtors to produce financial documents necessary to identify assets and property

  subject to satisfaction of the Consent Final Judgment. Pham Decl., ¶5.

  ///
  ///

  ///




                                                    3
Case 9:14-cv-81102-JIC Document 208 Entered on FLSD Docket 01/28/2019 Page 4 of 5




         Creditor Adobe reserves the right to recover all accrued costs and interests pursuant to its

  efforts towards satisfaction of the Consent Final Judgment. Pham Decl., ¶6.


                               LOCAL RULE 7.1 CERTIFICATE

         Counsel for Creditor Adobe has met and conferred with Judgment Debtors’ counsel, who

  has indicated that Judgment Debtors are unopposed to the relief requested and the proposed Order

  Initiating Proceedings Supplementary and Setting Debtor’s Examination.

         Respectfully submitted January 28, 2019.

                                                       /s/ Robert H. Thornburg
                                                       Robert H. Thornburg
                                                       Florida Bar No. 630829
                                                       E-Mail: rthornburg@allendyer.com
                                                       ALLEN, DYER, DOPPELT
                                                       & GILCHRIST, P.A.
                                                       1221 Brickell Avenue, Suite 2400
                                                       Miami, Florida 33131
                                                       Telephone:     (305) 374-8303
                                                       Facsimile:     (305) 374-8306

                                                       Co-Counsel:

                                                       Christopher Q. Pham, Esq.
                                                       (Admitted pro hac vice)
                                                       E-Mail: cpham@johnsonpham.com
                                                       Nicole L. Drey, Esq. (Admitted pro hac vice)
                                                       E-Mail: ndrey@johnsonpham.com
                                                       Marcus F. Chaney (Admitted pro hac vice)
                                                       E-Mail: mchaney@johnsonpham.com
                                                       JOHNSON & PHAM, LLP
                                                       6355 Topanga Canyon Boulevard
                                                       Woodland Hills, California 91367
                                                       Telephone:    (818) 888-7540
                                                       Facsimile:    (818) 888-7544

                                                       Counsel for Plaintiff/Judgment Creditor
                                                       Adobe Systems Incorporated




                                                  4
Case 9:14-cv-81102-JIC Document 208 Entered on FLSD Docket 01/28/2019 Page 5 of 5




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 28, 2019, I electronically filed the foregoing using

  the Case Management/Electronic Case Filing (“CM/ECF”) System, which will send a Notice of

  Electronic Filing to all counsel of record.

         James D. Ryan
         E-Mail: jdr@ryanlawgroup.net; sue@ryanlawgroup.net
         RYAN LAW GROUP, LLC
         636 US Highway One, Suite 110
         North Palm Beach, FL 33408
         Telephone: (561) 881-4447
         Facsimile: (561) 881-4461

         Counsel for Defendants/
         Judgment Debtors Selacorp, Ltd.
         and David Selakovic

                                                    s/Robert H. Thornburg
                                                    Robert H. Thornburg




                                                5
